Title: From George Washington to Samuel Huntington, 25 June 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head Quarters Whippany [N.J.] 25th June 1780

Since I had the honor of addressing Congress on the 20th the following movements have taken place on the part of the Enemy and on our part.
The conduct of the Enemy and our intelligence giving us reason to suspect a design against West Point, on the 21st—the army, except two Brigades & the Horse (left under the command of General Greene to cover the Country and our stores) was put in motion to proceed slowly towards Pompton. On the 22d It arrived at Rockaway Bridge about eleven miles from Morris Town. The day following the Enemy moved in force from Elizabeth Town towards Springfield. They were opposed with great conduct and spirit by Major Generals Greene and Dickinson, with the Continental Troops and such of the Militia as were assembled; but with their superiority in numbers they of course gained Springfield—burnt the Village and retired the same day to their former position. In the night they abandonned it—crossed over to Staten Island and took up their bridge. I beg leave to refer Congress to General Greene’s report for particulars.
The Enemy advanced on this occasion with so serious an aspect that we were compelled to act upon the supposition of their menacing our stores. A Brigade was detached to fall in with their right flank and the Army moved back towards Morris Town five or six miles, to be more in supporting distance. On receiving intelligence of the Enemy’s withdrawing from the Point, all the Troops were put under marching orders for the North River; but the weather prevented their commencing their march before this morning.

The late movements of the Enemy seem to have no satisfactory solution but an enterprise against West point—our last advices look strongly to the same object—yet there are many powerful reasons against it. But as we are now in a great degree rid of the incumbrance of our stores by the measures taken to remove them, prudence demands that our dispositions should be principally relative to West Point. We shall do every thing in our power for its security; and in spite of the peculiar embarrassments of our situation, I hope not without success.
The Enemy have not made their incursions into this State without loss—ours has been small. The Militia deserve every thing that can be said on both occasions—They flew to arms universally and acted with a spirit equal to any thing I have seen in the course of the War. With every sentiment of respect I have the honor to be Your Excellency’s Most Obet & hum. servant

Go: Washington


P.S. I am honored with two letters from Congress of the 18th & 21st. I beg leave to inclose copy of a letter of the 21st to the Board of War on the subject of Major Lees Infantry by which Congress will see my sentiments—I request they will be pleased to instruct the Board of War, as to them appears best.

